Citation Nr: 0932362	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  04-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from March 1988 to August 
1992, with service in the Southwest Asia Theater of 
Operations from September 25, 1990 to October 13, 1990 and 
from January 8, 1991 to February 27, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the appellant's claims 
of entitlement to service connection for dysthymia, chronic 
fatigue syndrome and polyarthralgia and denied entitlement to 
service connection for swollen lymph glands, muscle aches, 
hair loss, migraine headaches and a back disorder.  In April 
2004, the appellant submitted a notice of disagreement with 
the denial of her claim of entitlement to service connection 
for migraine headaches.  She later perfected her appeal in 
August 2004.

The Board notes that the remaining issues addressed by the 
April 2003 rating decision are not in appellate status and 
will not be addressed any further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

In July 2006, the appellant presented sworn testimony during 
a personal hearing in New York, New York, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the appellant's claims file.

This claim was previously remanded by the Board in January 
2007 and July 2008 for additional evidentiary development.




FINDING OF FACT

The preponderance of the evidence is against a finding that 
migraine headaches are the result of a disease or injury in 
service, or due to a service-connected disability.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active military service, nor are they proximately due to, the 
result of or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to and following the initial adjudication of the 
appellant's claim, letters dated in February 2002, April 
2004, February 2007, December 2007 and November 2008 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  A notice letter dated in February 2007 
informed the appellant of how VA determines the appropriate 
disability rating or effective date to be assigned when a 
claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.  During her July 2006 Travel 
Board hearing, the appellant indicated that she had received 
treatment from Dr. S.S. for her headaches.  The Board notes 
that the appellant did provide a signed consent form for VA 
to obtain these missing medical records.  Inexplicably 
however, the RO did not obtain these records.  In July 2008, 
the Board remanded this claim in order to obtain a new and 
timely consent form from the appellant and to obtain the 
missing medical records.  The appellant was issued a letter 
from VA in August 2008, again requesting her authorization 
and consent to obtain the aforementioned records.  In 
November 2008, VA again requested information for Dr. S.S. to 
obtain any missing records.  The appellant did not respond.  
The Board notes that the duty to assist is not always a one-
way street.  If the appellant wants help, she cannot 
passively wait for it in those circumstances where she may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded a VA medical examination in 
October 2007 to obtain an opinion as to whether her headaches 
could be directly attributed to service or secondary to her 
service-connected chronic fatigue syndrome.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the appellant's 
military service or any service-connected disability.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II.  The Merits of the Claim

The appellant alleges that she currently suffers from 
headaches that are either the direct result of her time in 
service or secondary to her service-connected chronic fatigue 
syndrome.  Specifically, the appellant has alleged that her 
headaches could have been caused by the acoustic trauma she 
suffered while operating cranes on active duty.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2008).  Secondary service connection may 
also be established for a disorder which is aggravated by a 
service-connected disability; compensation may be provided 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  71 FR 52744 (Sept. 7, 2006) (codified at 
38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 
(1995).  

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

Initially, the Board notes that the appellant has been 
diagnosed with muscular tension type headaches.  See VA 
examination report, October 29, 2007.  Thus, the first 
elements of Hickson and Wallin have been satisfied.

Review of the appellant's service treatment records indicates 
that upon entry into service, the appellant's neurological 
system was considered normal.  See Standard Form (SF) 88, 
entrance examination report, February 26, 1988.  The 
appellant herself noted that she did not suffer from frequent 
or severe headaches.  See SF 93, entrance examination report, 
February 26, 1988.  In March 1990, the appellant was seen 
with complaints of right upper side, arm and neck pain.  She 
was prescribed Motrin and Tylenol #3 for her pain, but the 
service treatment record did not indicate that she also 
suffered from headaches.  See service medical record, March 
18, 1990.  In May 1991, the appellant was seen for a lump in 
the inner corner of the right eyelid.  During the course of 
her examination, the appellant indicated that she did not 
suffer from headaches.  See service treatment record, May 30, 
1991.  An undated medical record indicated that the appellant 
was prescribed Tylenol, but the underlying condition for this 
prescription was not noted.  Upon separation from service, 
the appellant's neurological system was considered normal and 
the appellant herself denied suffering from frequent or 
severe headaches.  See SF 88 & 93, separation examination 
reports, August 10, 1992.  There is no additional evidence 
associated with the claims file that indicates the appellant 
suffered from headaches while in service.  Accordingly, 
element (2) of Hickson has not been met.

For secondary service connection purposes, the Board notes 
that the appellant is service connected for chronic fatigue 
syndrome.  Thus, element (2) under Wallin has been satisfied.

The remaining question is that of medical nexus.  In the 
absence of an in-service disease or injury, it follows that a 
medical nexus is necessarily lacking in the direct service 
connection claim.  Indeed, the evidence of record does not 
include any medical statements attempting to link the 
appellant's currently diagnosed headaches to her military 
service.  There is also no medical evidence linking the 
appellant's headaches to her service-connected chronic 
fatigue syndrome.

To the extent that the appellant or her representative is 
contending that the currently diagnosed headaches are related 
to the appellant's military service or secondary to her 
service-connected chronic fatigue syndrome, neither is 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2008) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Accordingly, the 
statements offered by the appellant in support of her claim 
are not competent medical evidence and do not serve to 
establish medical nexus.  

The heart of the appellant's claim appears to be her 
contention that she has suffered from headaches nearly 
continually since service.  The Board is aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating 
to chronicity and continuity of symptomatology.  Although the 
appellant is competent to testify as to her symptoms, 
supporting medical evidence of headaches is required to 
sustain a service connection claim based upon continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating 
a relationship between a veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observation is competent].  
Such evidence is lacking in this case.  

The Board has considered the appellant's assertions that she 
has suffered from on-going headaches since her military 
discharge.  Crucially, as indicated above, the competent 
medical evidence of record does not demonstrate that she was 
diagnosed with headaches until 1996.  See private treatment 
records; N.Y.C.H. & H.C.; January 1996 through January 1999.  
Regardless, even if the Board were to consider January 1996 
as the date of onset, this date is approximately four years 
after the appellant's discharge from military service.  

In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the 
Court held that when VA provides a veteran with a medical 
examination related to a claim for service connection, the 
examination must be adequate.  The appellant was provided VA 
examinations in April 2000, May 2000, October 2007 and an 
addendum in January 2008.  The Board notes that the April 
2000 and May 2000 VA examinations are inadequate, as the 
examiners failed to review the appellant's claims file in 
conjunction with the examinations and failed to provide 
appropriate statements regarding the etiology of the 
appellant's headaches.  The Court has also held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

The October 2007 VA examination report and the January 2008 
VA examination report addendum appear to be complete, 
thorough and well-reasoned.  See Barr, supra.  The examiner 
indicated a complete review of the claims file and discussed 
all pertinent evidence in a detailed medical history, 
including the appellant's lay statements.  Specifically, the 
VA examiner noted the appellant had no significant neurologic 
history.  The appellant stated that she had experienced 
headaches since approximately 1990, with no identifiable 
precipitating factors.  The location of the headaches was in 
the posterior occipital region of her scalp and she denied 
occasional neck stiffness during the symptomatic period.  The 
frequency of the headaches was reported as once per week for 
approximately four hours.  The headaches were sometimes 
associated with occasional nausea and aversion to either 
sound or light.  The appellant denied having a recent eye 
examination.  For relief, the appellant stated she took 
Excedrin Migraine pills several times per month.  No 
physician had prescribed medication for the headaches.  See 
VA examination report, October 29, 2007.

The cranial nerves examination indicated the appellant had no 
significant papilar edema on the fundi examination.  The 
vessels were sharp in anatomy and there was no evidence of 
any abnormal swelling, infection or bleed.  The remaining 
cranial nerve examination (2-12) was normal.  The appellant's 
visual fields were intact in all quadrants.  Sensory and 
coordination testing was normal.  The VA examiner concluded 
that the appellant suffered from muscular tension type 
headaches as opposed to migraine headaches.  The VA examiner 
also ruled out the possibility that the appellant's headaches 
were related to elevated blood pressure.  Id. 

In January 2008, an addendum to the October 2007 VA 
examination was associated with the appellant's claims file.  
The examiner commented that an extensive review of the 
appellant's claims file was performed and there was no 
documentation regarding any associated traumatic injury to 
the appellant's head or neck during the initial symptomatic 
period.  The VA examiner opined that based on the presenting 
clinical history, the documented clinical evidence and the 
October 2007 neurological examination, it was unlikely that 
the appellant's headaches were predominantly or primarily 
related to a service-connected condition.  The VA examiner 
diagnosed the appellant with tension headaches, which were 
noted to be the result of increased muscle tone in the 
muscles of the head and neck and did not have specific 
precipitating causes.  The VA examiner further opined that 
the appellant's tension headaches were not due to or caused 
by lack of ear protection while she was in service nor were 
they related to chronic fatigue syndrome.  See VA examination 
report addendum, January 31, 2008.

In support of her claim, the appellant has submitted an 
article addressing the side effects of chronic fatigue 
syndrome, to include headaches.  The Board does not find this 
article to be probative evidence as it does not specifically 
relate to the appellant's particular case and in particular 
does not contain any analysis regarding the appellant's 
chronic fatigue syndrome and the possible relationship to her 
current headaches.  Medical treatise evidence can, in some 
circumstances, constitute competent medical evidence.  See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence may 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports and 
analyses].  However, as discussed by the Board above, the 
Court has held that medical evidence that is speculative, 
general or inconclusive in nature cannot support a claim.  
See Obert, supra; see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

With respect to the appellant's contentions that she 
currently suffers from headaches that are either the result 
of service or her service-connected chronic fatigue syndrome, 
the Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr, supra (lay testimony is competent to establish 
the presence of observable symptomatology).  However, the 
Board finds that the appellant's lay statements in the 
present case are outweighed by the negative service treatment 
records, post-service treatment records (indicating headaches 
began several years after service), and the negative VA 
medical opinions cited above (declining to connect the 
currently diagnosed headaches to a service-connected 
disability).  

Although the appellant has established that she currently 
suffers from headaches and is service connected for other 
disabilities (dysthymia, chronic fatigue syndrome and poly 
arthralgia with sore joints), the evidence of record does not 
support a finding that headaches were caused by service or by 
any of her service-connected conditions.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for migraine headaches, to 
include as secondary to service-connected chronic fatigue 
syndrome, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


